DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 28, 2020.  Claims 1-20 are currently pending. Since, Group I, claims 1-9, was elected in response to the restriction on October 9, 2019, then claims 10-20 are currently withdrawn from prosecution as being drawn to non-elected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) in view of Tonotani et al. (US 20130032915).
Re claim 1: Gidon teaches an image sensor (fig. 6, 8 and 11 -14), comprising: a substrate (1) having a first pixel region (B) and a second pixel region (V) (paragraph 103 and 104, color filter for each pixel); and a resonator structure (m1-m3, d1-d3) disposed over the substrate (1), and the resonator structure (m1-m3, d1-d3) comprises: a first 
Re claim 2: Gidon as modified by Tonotani teaches the image sensor, wherein the substrate further comprises a third pixel region (Gidon, R), and the second pixel region (Gidon, V) is located between the first pixel region (Gidon, B) and the third pixel region (Gidon, R) (Gidon, see fig. 12 and 6), and the resonator structure further comprises a third insulating layer (Gidon, d1 in R) disposed over the first metal layer (Gidon, m1) over the third pixel region (Gidon, R) of the substrate (Gidon, 1) (Gidon, see fig. 12 and 6), wherein the second metal layer (Gidon, m2) is also disposed over the third insulating layer (Gidon, d1 in R) (Gidon, fig. 12 and 6), the third insulating layer (Gidon, d1 in R) has a third thickness (see fig. 12, table 1, red d1, paragraph 105 and 72, fig. 8 and 6) that is greater than the second thickness (see fig. 12, table 1, green d1, paragraph 105 and 72, fig. 8), the first metal layer (Gidon, m1), the third insulating layer (Gidon, d1 in R) and the second metal layer (Gidon, m2) disposed over the third insulating layer (Gidon, d1 in R) form a third waveguide (see fig. 12 and 6, these layers guide light to third pixel region R providing green light as a red filter), and the second waveguide (Gidon, see fig. 12 and 6, these layers guide light to second pixel region V providing green light as a green filter, Tonotani, 4g, green resonant filter) and the third waveguide (see fig. 12 and 8, these layers guide light to third pixel region R providing green light as a red filter, Tonotani, 4r, red resonant filter) are disposed with a space therebetween (Tonotani, 21) (Tonotani, fig, 1, paragraph 47).

Re claim 5: Gidon as modified by Tonotani teaches the image sensor (Gidon, fig. 6, 8 and 12), wherein the resonator structure (Gidon, first metal layer m1, a first insulating layer d1, a second metal layer m2, a fourth insulating layer d2, a third metal layer m3) further comprises: a fourth insulating layer (Gidon, d2) disposed over the second metal layer (Gidon, m2) and a first pixel region (Gidon, 1, B) (Gidon, see fig. 12, 6B and 8); and a third metal layer (Gidon, m3) disposed over the fourth insulating layer (Gidon, d2) (Gidon, see fig. 12, 6B and 8).
Re claim 6: Gidon as modified by Tonotani teaches the image sensor, wherein the first insulating layer (Gidon, d1 in B) and the second insulating layer (Gidon, d1 in V) comprise a photosensitive material or a dielectric material (Gidon, paragraph 67, dielectric).
Re claim 8: Gidon as modified by Tonotani teaches the image sensor, wherein the first metal layer (Gidon, m1) and the second metal layer (Gidon, m2) comprise Zr, Nb, Mo, Cd, Ru, Ti, Al, Mg, V, Hf, Ge, Mn, Gr, W, Ta, Sr, Zn, Gu, Fe, Co, Au, Ft, Sn, Ni, Te, Ag, an alloy or a combination thereof (Gidon, paragraph 67, Ag).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) as modified by Tonotani et al. (US 20130032915) as applied to claim 1 above, and further in view of Shimizu et al. (US 20070285539).
Re claim 4: Gidon as modified by Tonotani teaches the image sensor, wherein the resonator structure further comprises: a third metal layer (Gidon, m3) disposed over the second metal layer (Gidon, m2) (Gidon, see fig. 6, 8 and 12), but does not specifically teach a fourth insulating layer disposed over the third metal layer and the first pixel region; and a fourth metal layer disposed over the fourth insulating layer. Shimizu teaches an image sensor (fig. 1 and 4), wherein a resonator structure (fig. 4) further comprises: a third metal layer (408, TiO2, Ti is titanium which is a metal) disposed over a second metal layer (405, TiO2); a fourth insulating layer (409, SiO2) disposed over the third metal layer (408, TiO2) and a first pixel region (see fig. 1 and 4); and a fourth metal layer (410, TiO2) disposed over the fourth insulating layer (409, Si02). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include more layers such as a fourth insulating layer and a fourth metal layer similar to Shimizu with the resonator of Gidon as modified by Tonotani in order to increase color separation ensuring a specific wavelength is passed there through to the pixel region providing for higher quality color image formation.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) as modified by Tonotani et al. (US 20130032915) as applied to claim 1 above, and further in view of Li et al. (US 9476853).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) as modified by Tonotani et al. (US 20130032915) as applied to claim 3 above, and further in view of Lim (US 20080055733).
Re claim 9: Gidon as modified by Tonotani teaches the image sensor, wherein the first protective layer (Gidon, b) comprises SiO2 or AI2O3 (Gidon, paragraph 76), but does not specifically teach the second protective layer comprise SiO2 or AI2O3. Lim teaches a second protective layer (150, fig. 4) comprises SiO2 (paragraph 32). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use SiO2 as the second protective layer in Gidon as modified by Tonotani similar to Lim in order to protect the surface of the image sensor during diffusion process providing for higher quality image sensor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of new grounds of rejection as set forth above.
In regards to the Applicant’s arguments on how the Examiner defined the topmost surface of each waveguide to a respective pixel region is the top of the lens in Gidon (page 8 of Applicant’s arguments), the Examiner agrees. With the amendment to the claim now making the topmost surface of each waveguide planar the Examiner has reconsidered the Gidon reference and how each waveguide is defined in the claim language. The claim language only requires that the first metal layer, the first insulting layer and the second metal layer for the first pixel region is the first waveguide and the first metal layer, the second insulating layer and the second metal layer for the second pixel region is the second waveguide, then these are the only elements in the Gidon reference that are being considered as portions of the first and second waveguides respectively. From this new interpretation of the reference in view of the current claim language, one can see that Gidon does teach that the top surface of the second metal layer in each of the first and second waveguides is planar (see rejection above). Since, Gidon still reads on the claim language then the rejection of the claims in view of Gidon as modified by Tonotani remains proper. Claims 2-9 stand rejected in at least because of their dependency on claim 1, as well as their own rejections in view of the current prior art of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878